NEGATIVE ELECTRODE ACTIVE MATERIAL INCLUDING AL- AND O-CONTAINING SILICON MATERIAL
DETAILED ACTION

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 9-27 are pending, wherein claims 9-11 have been amended, and claims 14-15 and 19-22 were previously withdrawn. Claims 9-13 and 16-18 are being examined on the merits in this office action.

Claim Objections
Claim 9 is objected to because of the following:
The WFe, recited in claim 9, line 7, does appear to be WFe%.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 9, 11-13 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake et al. (US 20160190576 A1, hereafter Miyake).
Regarding claim 9, Miyake teaches a negative electrode active material comprising an Al- and O- containing silicon material (See at least Abstract and [0058] when M=Al), wherein the proportion of O atoms to Si atoms (hereafter denoted as AO/Si) is greater than or equal to 1.5 and less than or equal to 2.5 ([0059]), and the proportion of atoms Al to Si atoms (hereafter denoted as AAl/Si) is preferably greater than or equal to 0.01 and less than or equal to 0.11 ([0060]).
When AO/Si=1.5 and AAl/Si=0.11, the mass ratios of Si, O and Al are about 62.5%, 33.3% and 0.41% in the Al- and O-containing silicon material, respectively.
A simple calculation is as follows:
For 1 mole of Si atoms, the amounts of O and Al atoms are 1.5 moles and 0.11 mole, respectively. Correspondingly, the masses are about 45 g for Si, 24 g for O, and 2.97 g for Al. As such, the mass percentages are 62.5% for Si, 33.3% for O, and 0.41% for Al.
The numbers 62.5 and 0.41 are within the ranges of WSi and WAl as claimed. The number 33.3 is close to the higher limit of the range of WO as claimed, and a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties.").
The teachings of Miyake provided above does not include Fe, that is, the amount of Fe (WFe%) may be zero, reading on the WFe as claimed. Further, it is obvious that the WAl > WFe.
Note also that changes in proportion do not patentably distinguish the instant invention in the absence of evidence that the claimed range are significant, MPEP § 2144.04(IV)(A). Upon review of the entire initial disclosure, there does not appear to be any criticalities to the claimed ranges.
Regarding claim 11, Miyake teaches the negative electrode active material according to claim 9, and further discloses that in some cases, iron may be included in the negative electrode active material ([0057]). Even though Miyake is silent on a specific amount of iron, one of ordinary skill in the art would have readily arrived at the claimed range through routine optimization, since the selection of a specific amount of iron involves merely ordinary capabilities of one skilled in the art.
In addition, a change in proportion does not patentably distinguish the instant invention in the absence of evidence that the claimed range is significant, MPEP § 2144.04(IV)(A-B). Upon review of the entire initial disclosure, there does not appear to be any criticality to the claimed range.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A change in form, proportions, or degree "will not sustain a patent", Smith v. Nichols, 88 U.S. 112, 118-19 (1874). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”, In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding claim 12, Miyake teaches the negative electrode active material according to claim 9, wherein WAl = 0.41 reads on 0.25 ≤ WAl < 1 as instantly claimed. 
Regarding claim 13, Miyake teaches the negative electrode active material according to claim 9, and further discloses that the proportion of O atoms to Si atoms and the proportion of Al atoms to Si atoms are adjustable ([0059]-[0060]). One of ordinary skill in the art would have readily arrived at an amount that is within the claimed range of O amount through routine optimization.
In addition, a change in proportion does not patentably distinguish the instant invention in the absence of evidence that the claimed range is significant, MPEP § 2144.04(IV)(A-B). Upon review of the entire initial disclosure, there does not appear to be any criticality to the claimed range.
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.", In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A change in form, proportions, or degree "will not sustain a patent", Smith v. Nichols, 88 U.S. 112, 118-19 (1874). "It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”, In re Williams, 36 F.2d 436, 438 (CCPA 1929).
Regarding claims 17 and 18, Miyake teaches a secondary battery comprising a negative electrode comprising the negative electrode active material according to claim 9 (See at least [0065], [0108], [0137] and claim 5).
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake, as applied to claim 9 above, and further in view of Oshima et al. (US 20170256793 A1, hereafter Oshima).
Regarding claim 10, Miyake teaches the negative electrode active material according to claim 9, but is silent about a plurality of plate shape bodies laminated in a thickness direction, as instantly claimed.
However, in the same field of endeavor, Oshima discloses a plate-shaped silicon bodies are laminated in a plurality of pieces in a thickness direction in order for efficient insertion and elimination (or sorption and desorption) reactions of lithium ions ([0060]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Oshima into Miyake such that the negative electrode active material of Miyake has a structure made up of a plurality of plate shape silicon bodies laminated in a thickness direction, in order for efficient insertion and elimination reactions of lithium ions ([0060], Oshima).
Regarding claim 16, Miyake teaches the negative electrode active material according to claim 9, but is silent on the Al- and O-containing silicon material is coated with carbon.
However, in the same field of endeavor, Oshima discloses that a carbon-coated silicon material serving as a negative electrode active material is believed to exhibit optimized battery characteristics ([0087]). It would have been obvious to one of ordinary skill in the art, before the effective filing date of the instant invention, to have incorporated the teachings of Oshima into Miyake such that the Al- and O- containing silicon material is coated with carbon for the benefit of achieving an optimized battery characteristics ([0087], Oshima).
Miyake in view of Oshima teaches a mass% of carbon in the Al- and O-containing silicon material may be 5-15% by mass ([0090]), overlapping the instantly claimed 1-10%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).

Response to Arguments
Applicant's arguments filed September 7, 2022 have been fully considered but they are not persuasive.
Applicant's arguments are based on the claims as amended. The amended claims have been addressed in the new rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


/ZHONGQING WEI/Primary Examiner, Art Unit 1727